Title: Thomas Jefferson’s Proposed List of Instruments for the classes of Nat. History & Mathematics, ca. 26 Apr. 1824, 26 April 1824
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    Proposed list of Instruments for the classes of Nat. Philosophy & Mathematics.Genl purposes2. Thermometers, Mercurial, naked bulb.1. spirit.2. differential1. fitted with black bulb as photometer.1. burnished gold leaf, mounted in a cup of brass to serve as pyroscope.metallic on Brequet’s constrn if to be procured from Paris on moderate terms.2. Hydrometers, common, both of glass, of different ranges.1. Nicholson’s.1. Pyrometer water.1.Wedgewood if it can be obtained.1. Micrometer—Screw for measuring divisions of scales Etc1. Brass Scale accurately divided on one edge after the English standd, on the other after the French2. Levels, spirit.1. plumb, mounted on stand, ball hanging in water.1. Noddy, such as used by Kater, with scale for estimating deviations.Mechanics1. Pendulum as per description.1. Steel yard, common.Balls of the following substances.SteelDia Ins/1. 6.}BrassLead2. eachClay& do half the weightMarbleLignum oiterMapleThe balls to be hung by thread of silk to shew experiments in collision.Instruments as per description to illustrate diagonal motion.Friction wheels & the usual apparatus attached to atwood’s machine, excepting stand, clock & scale.An axis fitted as per description to exhibit rotatory motions.Cycloidal cheeks, fitted with pendulum, as per description.HydrostaticsGlass models of different kinds of pumps.Hydrostatic paradox.Glass bubbles of different weights for exhibiting specifics gravity of fluids.Glass cylinders of various diameters & shapes fitted to false bottom to exhibit pressure of fluids.Instrument for shewing the velocities Etc of spouting fluids, issuing from orifices at various depths.Archimedes’s screw.Air gun.A model of Bramah’s fire engine.1. Syphon, glass.1.metal.Tubes with bulb and fine capillary tube for separating fluids.(used by French chemists under the name ofLeslie’s apparatus for freezing adapted to the pump we have, which is such as Cary makes for the freezing apparatus.Optics.Magic lanthern.Camera lucida Wollaston’s. obscura. small portable.Biot’s apparatus for polarisation of light.Small brass stands for holding plates of glass Etc in experiments on polarisation.Small plates of steel, brass, and special metal. also of copper, silver, tin, lead, antimony, zinc, nickel, platinum. plates ¾I. square & very thin.NB. One of the stands should have a joint, & graduated arc, to place the plate at any angle, also motion in horizontal plane, with graduated limb to adjust to any meridian.2. or 3. small chrystals, 1 Iceland spar, 1. jargon, if not dear, 2 or 3. plates of agate.Lenses from 1. foot to ¼ Inch diam. and various focal distances, all together 4. dozen.Plate glass from 1. foot, to 2.I. square of several thicknesses & kinds. 4. dozen plates.2.Reflecting mirrors of metal10.I. diam.2.do2.I. diam.An instrument as per description, for measuring angles of reflexion.A good Kaleidoscope. (not at the price Brewster used to ask)Microscope, double, very powerful, not fitted as solar.Coventry’s & common micrometer fitted, to doPrisms as per description, for fluids.Acoustics.A small air chest with bellows, and metal organ pipes, (reed pipes) made to fit into chest to exhibit the production of different notes, in wind instruments.A speaking trumpet.3. or 4. pitch pipes, one 1.I. long for exceeding high notes.A monochord, with weights for stretching the string.A tuning fork.Electricity Etc.Electric battery, jars fitted for surface of 16. square feet.Common joint discharge.2. Bennett’s universal doDo as per description.Galvanic battery, Children’s construction.one plate 5f. by 2.f. not set up.single pair of large coils, trough EtcVoltaic pile, 200 plates, 1.I. in diam.Ritter’s pile.De Luc’s column.Electrophorus, 12.I. diam.Discs.  3.I. diam.—one Zinc—one copper.Apparatus for decomposition of water.for transfer of acid and alkali.for thermo-electrical experiments.for electro-magnetic doDipping needle. well executed.Coulomb’s balance of torsion. Lower cylinder 12.I. diam.—needle of gum–lac 6.I. length of thread 3.f.Gold leaf electrometer.Common quadrant electrometer, fitted for prime conductor.Thin brass globes of 12.I., 6.I., & 2.I. diam. fitted with shifting stands, both of glass & metal.Pith balls & cork balls, some plain, others gilt—some hung with raw silk. others with fine wires. several pair.2. Cylindrical magnets 14.I. long, ⅞diam.A bar of iron 2.f. long, ½I. broad, ⅛ thick, mounted on vertical board, with graduated arc, as per description.Astronomy.Refracting telescope, achromatic, by Tully. @ 20.£. To be on stand, and fitted with finders.Pocket telescope. £6.Micrometers, common wire.—Brewster’s which acts by enlarging the vision—and the divided object glass micrometer, to be fitted to the abovenamed refracting telescope and hereafter named reflecting, GregorianAstronomical clock by Earnshaw, with Troughton’s pendulumA Theodolite, common£10.Measuring chains, with accompanying apparatus for equal tension, very accurate.A simple Planetarium 3.f. diam. with Sun, moon & earth only; especially adapted to shew the planes of the ecliptic, & of the moon’s orbit, the lines of the nodes EtcA ball of glass with a lamp in it, to be occasionally substituted for the Sun, to explain eclipses.Application of Science to arts.Working models of:Bramah’s hydraulic press.Steam Engine, double engine, 6.I. stroke not to exceed £35.Steam boat £35.do same engine applied to rail roads. £10.Pile engine, 24.I. lift.Crane, Modern.Windmill, sails capable of being detached from works, and made to raise  weights to serve as an anemometerdo horizontal.Model of an arch of a bridge, & of a dome made of blocks of wood piled together, span, 1. footModels of the wooden bridges given in Treadgold arts, 233. 260. 268. 269.Models of the frame work of roofs given in Treadgold arts. 193. 173. 165.Model of internal part of a ship, with Sepping’s framingBlock-model of Frigate, with masts, & standing rigging, 18.I. long.Working model of a clock with compensation pendulum, the whole large & readily taken to pieces.Working model of a chronometer with compensation balance. The whole to take to pieces, and 4.I. in diam.A strong barrel and piston, 2.I. diam. 10.I. stroke, as per sketch, to shew force of fired gun powder.Do for firing gas upon Mr Cecil’s plan.Working model of a water wheel, so fitted that it can be made either undershot or overshot.of a Capstan.Small working model of McDougale’s Dynamometer. See Rees’ Cyclopedia. Mec. Pl. 26.Miscellaneous.Very accurate set of weights as below5.5.05.005.0005.000053.3.03.003.0003.000032.2.02.002.0002.000021.1.01.001.0001.00001NB. these weights are all ℔ Troy, or decimal fractions of a pound troy. it would be better to have  the very small weights made of slips of tortoise shell, or some other light substance that would not attract moisture or dust.With an accurate balance capable of weighing 10.℔12. Glass tubes from 1. to 12.I. diam. some with stop-cocks.bells.Wire,brass of all sizes, altogether 100.f.do iron, copper, tin: 100.f. of each.dosilver, very fine, altogether 20.f.doplatina 1/10I. to very fine. 10.f.dogold10.f.NB. If manufactured after Wollaston’s plan, let some of that also be sent.Metal rods, 6.I.long. ⅕.I. thick of:silver, copper, iron, zinc, bismuth,platina, tin, lead, nickel, antimony,steel (hardest),do (soft), brass, pewter.Spun glass, horsehair, finest silk threads from the cocoons, for electrical and other experiments abundance of these should be sent.Glass tubes, from 2.I. diam. and 3.f. long, to capillary. a very large supply of some with bulbs, others tapering from ⅕I. to finest capillary. Some blown as per sketch[GRAPHIC IN MANUSCRIPT]Brass plate 1.I. wide, different lengths & thicknesses, altogether4.f.½ I.4.f.¼ I.4.f.Steel plate as above, best springy temper. 1.f. each kind.2. or 3. scales of thin brass, abt 1.f. long, divided into inches & 50ths of an inch, to be adapted to tubes Etc when wanted.Brass circles of 6, 4, & 2½ I. radius, divided into 400 parts.Several printed circles from do andPrinted scales from preceding.Lithographic press, such as used at countg houses. stone 20.I. square.Stand with glasses for tracing drawings.Turning lathe with Tools for working in wood & brass.Instrument makers, and watch makers tools complete, (as high as £100.)2. Steel draw plates, with all sized holes, down to the very finest.2. Steel tapping plates for screws doSpirit blow-pipe.Common blow pipe with bulb for moisture.Small stand with charcoal furnace above, & apparatus for hermetically sealing tubes, working small pieces of steel & iron Etc. The whole about the height of a candlestick, and the furnace 2.I. diam. cut out of a block of plumbago.2. Glazier’s diamonds for cutting glass.1. doz. screws with brass of several sizes1. do with micrometer head, and working in brass plate, to be fitted to any instrument. 2. doz. small steel screws, different sizes.Muscovy glass 6.I. square 3. doz. plates.An extra set of friction wheels.Several books of gold leaf, dutch, & silver leaf. 12.sq. feet of tin foil.Small brass model of an anchor.2. or 3. empty differential thermometers.12.f. of brass chain for electrical machine.watch springs, main and balance, several of different sizes.watch glasses, and such as cover the dials of portable clocks. 1. doz.Common screw press (powerful).Astronomy (supplement)A repeating circle of Borda. 7.I. rad. very accurately divided.Reflecting Telescope, Gregorian. (as high as 100.£) to be on stand and fitted with finders.Chronometer by Earnshaw. as high as 110.£.A mural transit circle, 2.f. rad. not restricted to this rad. but price not to exceed £100.A Zenith sector, same limitation as above.A Theodolite, one now making by Cary. £45.The whole of  this list estimated to cost about £1200. Sterl.
                        
                    